       CASE 0:18-cv-01643-JRT-HB Document 82 Filed 08/16/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                              )         COURT MINUTES – CIVIL
Thelma Jones, Priyia Lacey, Faisa Abdi,       )        BEFORE: HILDY BOWBEER
Ali Ali, Rukiya Hussein, Lucia Porras,        )         U.S. MAGISTRATE JUDGE
David Trotter-Ford, and Somali Community      )
Resettlement Services, Inc.                   )   Case No:           18-cv-1643 (JRT/HB)
                                              )   Date:              August 15, 2019
                      Plaintiffs,             )   Courthouse:        Saint Paul
                                              )   Courtroom:         By telephone
v.                                            )   Recording:         None
                                              )   Time Commenced:    4:16 PM
City of Faribault,                            )   Time Concluded:    4:40 PM
                                              )   Time in Court:     0 Hours & 24 Minutes
                      Defendant.              )
                                              )

Hearing on:   STATUS CONFERENCE
APPEARANCES:
       Plaintiff:     Alejandro Ortiz, Ian Bratlie, Jennesa Calvo-Friedman, Teresa Nelson,
                      Scott Flaherty, Joseph Balthazar, Brandon Blakely
       Defendant:     Paul Reuvers, Jason Kuboushek
PROCEEDINGS:
              In Person
              By telephone
Other Remarks:
       The Court and counsel discussed recent developments regarding Defendant’s expert and
implications for upcoming expert depositions and the scheduling order.


                                                                   s/ Judith M. Kirby
                                                                        Courtroom Deputy
